Electronically Filed
                                                         Supreme Court
                                                         SCWC-16-0000558
                                                         19-OCT-2017
                                                         07:51 AM



                           SCWC-16-0000558

            IN THE SUPREME COURT OF THE STATE OF HAWAII


          STATE OF HAWAII, Respondent/Plaintiff-Appellee,

                                   vs.

       BENJAMIN EDUWENSUYI, Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-16-0000558; CASE NO. 1DTA-16-00425)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant’s application for writ
 of certiorari, filed on September 5, 2017, is hereby accepted.
           IT IS FURTHER ORDERED that no oral argument will be
 held in this case.   Any party may, within ten days and pursuant
 to Rule 34(c) of the Hawaii Rules of Appellate Procedure, move
 for retention of oral argument.
           DATED: Honolulu, Hawaii, October 19, 2017.
                                    /s/ Mark E. Recktenwald
                                    /s/ Paula A. Nakayama
                                    /s/ Sabrina S. McKenna
                                    /s/ Richard W. Pollack
                                    /s/ Michael D. Wilson